DISMISS; and Opinion Filed August 17, 2016.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01547-CV

                   DELINDA BREWSTER, Appellant
                               V.
   NATIONSTAR MORTGAGE, LLC AND AMERICAN HOMES 4 RENT, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03783-E

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Justice Lang-Miers
          Before the Court is the August 3, 2016 Motion to Dismiss for Want of Prosecution

filed by appellee American Homes 4 Rent. On June 15, 2016, the Court extended appellant’s

deadline to file her brief to July 24, 2016 and notified appellant that the appeal would be

dismissed without further notice if she failed to file her brief by July 24, 2016. Appellant has not

filed her brief and has not filed a motion to extend her deadline to file her brief. Appellant has

also failed to respond to appellee’s August 3, 2016 motion or otherwise communicate with the

Court since the motion was filed. Because appellant has failed to prosecute this appeal, we

GRANT appellee’s motion to dismiss and DISMISS the appeal. TEX. R. APP. P. 42.3(b).



                                                       /s/ Elizabeth Lang-Miers
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE
151547F.P05